Citation Nr: 1817944	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  07-01 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for a left calcaneal spur with hallux valgus and history of stress fracture of the third metatarsal ("left foot disability") on an extra-schedular basis.

2.  Entitlement to an initial rating higher than 30 percent for a right foot strain with hallux valgus and history of stress fracture of the third metatarsal ("right foot disability") on an extra-schedular basis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected left and right foot disabilities.


REPRESENTATION

Veteran represented by:	Kathleen L. Day, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to January 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted entitlement to service connection for right and left foot disabilities and assigned initial 10 percent ratings for each foot.  

In August 2008, the Board denied the Veteran's claims for higher initial ratings for his right and left foot disabilities.  In December 2008, the Board denied a motion for reconsideration of that decision, after which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In May 2009 VA's Office of General Counsel filed an unopposed motion asking the Court to vacate the Board's August 2008 decision denying increased ratings and to remand the claim for readjudication in compliance with directives specified.  In a July 2009 order, the Court granted the motion and remanded the matter to the Board.  

In November 2009, the Board granted a 30 percent rating for each foot, from the date of service connection, and remanded the issues of entitlement to even higher initial ratings on an extraschedular basis and entitlement to a TDIU.

In August 2011, the Veteran submitted a request for a Board hearing.  Thereafter, in February 2017, the Board remanded this matter to afford the Veteran his requested hearing.

In December 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge, a transcript of which is of record.


FINDINGS OF FACT

1.  The schedular criteria are adequate to rate the Veteran's right and left foot disabilities.

2.  Prior to November 9, 2006, the Veteran was engaged in substantially gainful employment.

3.  Since November 9, 2006, the Veteran met the schedular criteria for a TDIU and his service-connected foot disabilities have been shown to prevent him from securing and following substantially gainful employment consistent with his educational background and prior work experience.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent on an extraschedular basis for left calcaneal spur with hallux valgus and history of stress fracture of the third metatarsal have not been met.  38 U.S.C. § 1155, 5107(b) (2012); 38 C.F.R. §§ 3.321 (b), 3.326, 4.71a, Diagnostic Code 5284 (2017).

2.  The criteria for a rating in excess of 30 percent on an extraschedular basis for right foot strain with hallux valgus and history of stress fracture of the third metatarsal have not been met.  38 U.S.C. § 1155, 5107(b) (2012); 38 C.F.R. §§ 3.321 (b), 3.326, 4.71a, Diagnostic Code 5284 (2017).

3.  As of November 9, 2006, but not earlier, the criteria for a TDIU are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

In the present case, VA's duty to notify was satisfied by way of a December 2006 letter to the Veteran.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  The Veteran has not identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.  

Additionally, the Board finds that there has been substantial compliance with its previous remand directives, which included referring the Veteran's case to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of entitlement to higher ratings on an extraschedular basis and/or entitlement to an extraschedular TDIU.  As discussed in detail below, despite the Board's earlier findings, the Veteran met the schedular requirements for a TDIU for the entire period on appeal, and the Board is granting a TDIU for the entire appeal period.  Moreover, the schedular requirements for evaluating his right and left foot disabilities are adequate in this case.  Thus, although the AOJ did not refer the case for extraschedular consideration, the Board finds that such referral was not necessary and that no further remand is required regarding the issues remaining on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers the right to compliance with remand orders); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) aff'd, Dyment v. Principi, 287 F.3d 1377 (2002) (holding that substantial, rather than strict, compliance is sufficient).

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Extraschedular Consideration

Ratings shall be based, as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director of Compensation Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: "A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321 (b).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun, supra.  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id. at 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321 (b)(1).

In this case, the Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

The Veteran is in receipt of 30 percent schedular ratings for each foot pursuant to Diagnostic Code 5284, which pertains to "foot injuries, other."  For consideration in this decision is whether extraschedular compensation is warranted.

The Veteran was afforded a VA examination in December 2005.  For both feet, he reported swelling at rest and pain, weakness, stiffness, and swelling with standing and walking.  He also reported functional impairment of pain after prolonged walking or standing.  The Veteran's posture and gait were within normal limits, and he did not require an assistive device for ambulation.  Examination of the feet revealed painful motion, edema, and tenderness.  

The Veteran was afforded a VA examination in February 2011.  The Veteran reported bilateral foot pain.  He reported that he decided to quit working as a truck driver due to severe pain in his foot on braking the 18-wheeler truck that he was driving.  He also indicated that he could only walk about 50 yards before having to stop because of pain in his feet.  The Veteran denied weakness, stiffness, swelling, heat, redness, fatigability, and lack of endurance.  The Veteran stated that his pain was tolerable at rest, but with walking and standing, he is only about to stand for ten minutes and walk for 50 yards before pain causes him to stop.  He denied any kind of treatment for his feet, and he denied flare-ups.  On examination, the Veteran's gait was normal, without limp, and he did not use any ambulatory aids.  The Veteran had flat feet bilaterally, with the left worse than the right, but with no evidence of hallux valgus.  There was no gross deformity or deviation of any of the toes.  There was no objective evidence of tenderness, edema, or instability.  The examiner noted functional impairment due to pain with standing and walking.  The diagnosis was bilateral plantar fasciitis and osteoarthritis of the feet.  

The Veteran was afforded a VA general medical examination in August 2012.  The examiner noted diagnoses of hallux valgus, status-post stress fracture of 3rd metatarsal bilaterally, degenerative arthritis of both feet, and plantar fasciitis.  With regard to hallux valgus, the Veteran reported bilateral bunions of the great toes and intermittent erythema and blistering of the medial aspect of bunion, left greater than right.  With regard to status-post stress fracture of 3rd metatarsal bilaterally, the Veteran reported pain in the area of the fractures.  With regard to plantar fasciitis, the Veteran reported pain on the bottom of his feet in the mid-foot region after walking 50 yards.  He indicated that the pain decreased with rest.  The examiner noted than a February 2011 MRI of the feet revealed thickening of the plantar fascia bilaterally consistent with plantar fasciitis.  With regard to degenerative arthritis of the right foot (base of 2nd metatarsal), the Veteran reported pain on the dorsal aspect of the right foot with ambulation that limits his ability to walk over 50 yards.  With regard to degenerative arthritis of the left foot (navicular and medial/intermediate cuneiforms), the Veteran reported pain on the top of the left foot with walking over 50 yards.  He also reported treating the pain with Naproxen.  The examiner noted that the Veteran had mild to moderate hallux valgus symptoms bilaterally.  The Veteran did not use any assistive devices.  

The examiner opined that the Veteran's bilateral foot disabilities impacted his ability to work.  Specifically, the examiner noted that the Veteran retired as a truck driver in 2006 due to an inability to safely brake because the pain in his feet prevented him from forcefully pressing down on the brake.  The examiner also noted that the Veteran's ability to work was limited by his inability to stand for over five to ten minutes and his inability to walk over 50 yards.  The examiner indicated that the Veteran's sedentary employability was limited by his inability to use his feet in activities such as driving, but that the Veteran would be able to work at a sedentary job that did not require the use of his feet, such as sitting at a desk.  The examiner also indicated that the Veteran was limited in his ability to perform physical employment.  

During the December 2017 hearing, the Veteran testified that his foot disabilities affected his ability to walk long distances due to pain.  He reported that he used a cane for ambulation.  He also reported swelling in his feet.  

Turning to the first step of the Thun extraschedular analysis, the Board finds that all of the symptomatology and impairment caused by the Veteran's service-connected bilateral foot disabilities are contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. 

The evidence in this case does not show a disability picture so exceptional that the assigned schedular evaluations are inadequate.  The evidence indicates that the Veteran has bilateral foot disabilities objectively shown as pain and swelling with walking and standing.  In addition, the medical and lay evidence indicates that as a result of his bilateral foot disabilities, the Veteran uses assistive devices, such as a cane, and has trouble walking and standing for prolonged periods.

After considering the evidence, the Board finds no basis to indicate that the Veteran's bilateral foot disabilities present such an exceptional disability picture that the applicable schedular criteria are inadequate, particularly as the applicable rating criteria are general, and he does not manifest or describe symptomatology outside of such criteria.  Specifically, the rating criteria in Diagnostic Code 5284 are general, with a moderate foot injury warranting a 10 percent rating, a moderately severe foot injury warranting a 20 percent rating, and a severe foot injury warranting a 30 percent rating.  38 C.F.R. § 4.71a, DC 5284.  The schedular criteria for rating other foot disabilities specifically provide for ratings based on the presence of painful motion and other orthopedic factors that result in functional impairment (38 C.F.R. §§ 4.40 , 4.45, 4.59).  See Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 27 Vet. App. 472 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell at 33-36 (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40 , 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria).  The Veteran's difficulty with prolonged standing and walking, as well as his use of assistive devices, are also contemplated under 38 C.F.R. §§ 4.40 and 4.45 (pertaining to functional loss and the joints).  See, e.g., 38 C.F.R. § 4.45 ("interference with sitting, standing, and weight-bearing are related considerations").

Accordingly, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology as well as functional impairment due to the service-connected bilateral foot disabilities.  Thus, the Board cannot conclude that the schedular rating criteria are inadequate.  Consequently, referral of this case for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

III. TDIU

The Veteran contends that his service-connected right and left foot disabilities render him unable to obtain and maintain substantially gainful employment.  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

For the above purpose of one 60 percent disability, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability.  Id.

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by nonservice-connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The term unemployability, as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).

For the entire period on appeal, the Veteran's only service-connected disabilities are his right and left foot disabilities, each rated as 30 percent disabling, which combines to a 60 percent rating.  Treating the Veteran's disabilities of his right and left foot as one disability, the Veteran has one disability ratable at 60 percent or more, and he thus meets the schedular requirements for a TDIU.

Accordingly, the remaining question concerns whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  38 C.F.R. § 4.16(a).  

The evidence shows that the Veteran last worked in a substantially gainful occupation in 2006 as a truck driver, a position he held for 10 years.  See June 2010 VA 21-8940; SSA Records.  The Veteran's past work experience also includes work as an aircraft lineman maintainer from 1974 to 1996.  See SSA Records.  The Veteran also received a technical degree in air conditioning and refrigeration.  See December 2017 Hearing Transcript; June 2010 VA 21-8940.  The Veteran stopped working on November 8, 2006.  See SSA Records.  During VA examinations and at the December 2017 hearing, the Veteran reported that he stopped working because he could no longer safely operated the brakes of a truck due to his bilateral foot disabilities.

After a careful review of the evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities, alone, rendered him unable to secure or follow a substantially gainful occupation as of November 9, 2006, the day after he quit working.

As discussed above, VA examiners have found that the Veteran's bilateral foot disabilities essentially preclude physical work.  Although the August 2012 VA examiner found that the Veteran could perform sedentary work that did not require use of his feet, the examiner also indicated that the Veteran's bilateral foot disabilities precluded sedentary work, such as truck driving, that required the use of the feet.  Additionally, in December 2006, the Veteran filed for Social Security disability benefits due to, in part, to swelling, tenderness, and numbness of both feet.  The Veteran was found to be disabled as of November 2006.  A physical residual functional capacity assessment shows that the Veteran was found to be significantly limited in standing and walking.  In finding the Veteran disabled, the Social Security Administration found that the Veteran would be unable to return to his past work as a truck driver or aircraft maintainer, which was classified as medium or heavy work.

After considering the above-cited evidence, the Board finds that when the Veteran's occupational training and education are taken into consideration, his service-connected foot disabilities render him unemployable.  Specifically, the Veteran has worked his entire life as a mechanic and a truck driver, and the severity of his service connected foot disabilities render him no longer able to perform this type of work.  The Board is not persuaded that the Veteran has a significant amount of transferable skills that would permit him to obtain and maintain substantially gainful sedentary employment not involving the use of his feet.  The Board emphasizes that the test is not whether the Veteran is precluded from all types of employment, such as sedentary employment, but whether such employment is realistically within the physical and mental capabilities of the claimant.  Given that the Veteran's primary training and work experience is in a non-sedentary field and that his bilateral foot disabilities essentially preclude gainful physical work, as well as sedentary work involving use of the feet (i.e., the type of work previously performed by the Veteran as a truck driver), the Board resolves all reasonable doubt in the Veteran's favor and determines that the Veteran's service connected disabilities render him unemployable.  38 U.S.C.A. §§ 5107 (b), 5110(a), (b)(2); 38 C.F.R. §§ 3.102, 3.400, 4.3.

Based on the above, the Board finds that a TDIU is warranted from November 9, 2006, the day after the Veteran stopped working, as this is the earliest date on which it is factually ascertainable that the Veteran was unable to maintain substantially gainful employment due to his service-connected disabilities.  Prior to that date, the record shows that the Veteran was actually engaged in substantially gainful employment.  Accordingly, entitlement to a TDIU prior to November 9, 2006, is not warranted.  See Faust v. West, 13 Vet. App. 342 (2000) (where the claimant was actually employed at a substantially gainful occupation, such employment constituted, as a matter of law, "actual employability" for the purposes of 38 C.F.R. § 3.343(c)(1)).


ORDER

A rating in excess of 30 percent for left calcaneal spur with hallux valgus and history of stress fracture of the third metatarsal on an extraschedular basis pursuant to 38 C.F.R. § 3.321 (b)(1), is denied.

A rating in excess of 30 percent for right foot strain with hallux valgus and history of stress fracture of the third metatarsal on an extraschedular basis pursuant to 38 C.F.R. § 3.321 (b)(1), is denied.

A TDIU is granted from November 9, 2006, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a TDIU prior to November 9, 2006, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


